     Case 4:20-cv-03758 Document 22 Filed on 03/10/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                          March 10, 2021
                           UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JERIME MILLS,                                     §
            Plaintiff,                            §
                                                  §
v.                                                §           CIVIL ACTION NO. 4:20-3758
                                                  §
RELADYNE WEST, LLC AND                            §
RELADYNE LLC,                                     §
          Defendants.                             §

                                 DOCKET CONTROL ORDER

         This case will be controlled by the following schedule.

 1. May 10, 2021           MOTIONS TO AMEND THE PLEADINGS

 2. May 10, 2021           MOTIONS TO ADD NEW PARTIES. The attorney causing the
                           addition of new parties will provide copies of this Order and all orders
                           previously entered into the case to new parties.

 3.N/A                     MOTIONS TO CERTIFY CLASS. The party seeking certification
                           will file a motion and supporting memorandum by this date.

 4. August 2, 2021         Identification of experts by the party with the burden of proof on the
                           issue and production of experts’ reports in the form required by FED. R.
                           CIV. P. 26(a)(2)(B).

 5.September 13, 2021 Identification of responsive experts and production of experts’ reports
                      in the form required by FED. R. CIV. P. 26(a)(2)(B).

 6. December 31, 2021 COMPLETION OF DISCOVERY. Written discovery requests are
                      not timely if they are filed so close to this deadline that the recipient
                      would not be required under the Federal Rules of Civil Procedure to
                      respond until after the deadline.

 7.N/A                     LIMITS ON DISCOVERY. [[FILL IN IF APPLICABLE]].

 8. October 22, 2021       MEDIATION required

 9. January 15, 2022       DISPOSITIVE MOTIONS
    Case 4:20-cv-03758 Document 22 Filed on 03/10/21 in TXSD Page 2 of 2




10. April 8, 2022     ALL OTHER PRETRIAL MOTIONS

11. May 6, 2022       JOINT PRETRIAL ORDER and MOTIONS IN LIMINE. Plaintiff
                      is responsible for timely filing the complete joint pretrial order. The
                      Court will not accept separate versions of the pretrial order.

12. May 13, 2022      DOCKET CALL. No instrument filed within 7 days of docket call
                      will be considered. All pending motions may be ruled on at docket call,
3:00 p.m.             and the case will be set for trial if the complete joint pretrial order has
                      been filed.



Signed on March 10, 2021, at Houston, Texas.



                                                              Christina A. Bryan
                                                         United States Magistrate Judge




                                             2
